Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see Page 6, Line 3, filed 22 September 2021, with respect to the rejection of Claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Urano et al. (Japanese Patent Publication No. JP 2016-125032 A, utilizing United States Patent Publication No. US 2016/0200877 A1 as an English language equivalent), hereinafter Urano, have been fully considered and are persuasive.  The rejection of Claims 1-5 has been withdrawn. 

Pertinent Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
3.	US 2013/0196114 A1discloses a silicone structure-bearing polymer having a crosslinking group within the molecule, containing an isocyanurate structure bonded within the molecule, and having a Mw of 3,000-500,000 is provided. The polymer overcomes the stripping problem that a coating is stripped from metal wirings of Cu or Al, electrodes, and SiN substrates.
4.	JP 2016-125032 A discloses a silicone skeleton-containing polymer compound containing a repeating unit shown by the general formula (1). There can be provided a silicone skeleton-containing polymer compound suitable used as a base resin of a chemically amplified negative resist composition that can remedy the problem of delamination generated on a metal wiring such as Cu and Al, an electrode, and a substrate, especially on a substrate such as SiN, and can form a fine pattern without generating a scum and a footing profile in the pattern bottom and on the substrate.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
6.	The polymer of Claim 1 of the instant application discloses the polymer comprising repeating units (A2) and (A3) of the present application. The prior art teaches or suggests an alkyl chain, but not alkyl chains substituted by ester or ether moieties.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CHAMPION whose telephone number is (571) 272-0750.  The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/11/2022